NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        NOV 15 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 JAMES C. SANDERSON,                               No.   14-35483

                   Petitioner-Appellant,           D.C. No. 3:14-cv-00657-SI

   v.
                                                   ORDER*
 MARION FEATHER,

                   Respondent-Appellee.

                     Appeal from the United States District Court
                              for the District of Oregon
                     Michael H. Simon, District Judge, Presiding

                      Argued and Submitted December 10, 2014
                          Resubmitted November 15, 2016
                                Seattle, Washington

Before: HAWKINS, McKEOWN, and TALLMAN, Circuit Judges.

        This appeal is DISMISSED as moot and the judgment of the district court is

VACATED with instructions to dismiss the action as moot.

        The Clerk shall serve a copy of this order on the United States District Court

for the District of Oregon (Portland).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.